 Case 2:20-cv-07779-JMV-MF Document 1 Filed 06/25/20 Page 1 of 7 PageID: 1



                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY


ROBERTA KOPKO, by its attorney in fact
Progressive Spine and Orthopaedics, LLC under a      CIVIL ACTION No._____________
power of attorney,

                          Plaintiff,
                                                     NOTICE OF REMOVAL
       v.

VERIZON MID ATLANTIC PPO MEDICAL
PLAN, JOHN DOE (1-100), a fictitious person          Document Electronically Filed
who is presently unknown and XYZ CORP. (1-
100), a sole proprietorship, limited liability
company and/or Self-Funded health plan whose
identity is presently unknown,

                          Defendants.


TO:   THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT
      FOR THE DISTRICT OF NE JERSEY

ON NOTICE TO:

Jeffrey M. Halkovich, Esq.                       Michelle M. Smith
HALKOVICH LAW, LLC                               Clerk of the Superior Court of New Jersey
266 Harristown Road, Suite 302                   R.J. Hughes Justice Complex
Glen Rock, New Jersey 07452                      25 West Market Street
(201) 292-1618                                   Trenton, New Jersey 08625
Counsel for Plaintiff

Deputy Clerk, Superior Court of New Jersey
Bergen County Courthouse
Civil Division, Room 115
10 Main Street
Hackensack, New Jersey 07601




                                             1
  Case 2:20-cv-07779-JMV-MF Document 1 Filed 06/25/20 Page 2 of 7 PageID: 2



       PLEASE TAKE NOTICE that, without waiving any defenses, Defendant Verizon

Managed Care network and Medical Expense Plan for Mid-Atlantic Associates (“Defendant” or

“Verizon”), improperly named as Verizon Mid Atlantic PPO Medical Plan, by and through its

counsel, hereby removes this civil action, pending in the Superior Court of New Jersey, Bergen

County, Index No. BER-L-002560-20 (the “State Court Action”), to the United States District

Court for the District of New Jersey, pursuant to 28 U.S.C. §§ 1331, 1441, and 1446. In support

of removal, Verizon avers as follows:

       1.      Pursuant to Rule 10.1(a) of the Local Civil Rules of this District Court, the

addresses of the named parties are as follows:

               a)      Plaintiff Roberta Kopko (“Kopko” or “Plaintiff”) is an individual with an

                       address of XXX Chase Avenue, Lyndhurst, New Jersey 07071. See

                       Compl. ¶ 1.

               b)      Plaintiff alleges that the action is being brought by Kopko’s “Attorney in

                       Fact Progressive Spine and Orthopaedics, LLC under a power of

                       attorney.” Id. ¶ 2. Upon information and belief, Progressive Spine and

                       Orthopaedics, LLC is a New Jersey healthcare provider with its principal

                       place of business at 440 Curry Avenue, Englewood, New Jersey 07631.

               c)      Defendant is an employee benefit plan sponsored by Verizon

                       Communications Inc., a Delaware limited liability company, with its

                       principle place of business located at One Verizon Way, Basking Ridge,

                       New Jersey 07920.




                                                 2
 Case 2:20-cv-07779-JMV-MF Document 1 Filed 06/25/20 Page 3 of 7 PageID: 3



I.    REMOVAL OF THE STATE COURT ACTION TO THIS DISTRICT COURT IS
      PROCEDURALLY PROPER

      2.       This action is a civil action within the meaning of the Acts of Congress relating

to the removal of cases.

      3.       Plaintiff instituted the State Court Action by filing a summons and complaint on

April 30, 2020 (the “Complaint”). On May 11, 2020, Plaintiff filed a motion to correct data (the

“Motion”), which was granted by the Court on June 5, 2020 (the “Order”). A copy of the

Complaint, Motion, Order and the track assignment notice is attached hereto as Exhibit A.

      4.       On or about June 17, 2020, Plaintiff caused a copy of the Complaint to be served

on Verizon.

      5.       No other proceedings have been held in the Superior Court of New Jersey, Law

Division, Bergen County. The documents attached hereto as Exhibit A thus constitute all process,

pleadings and orders received by Verizon concerning this action.

      6.       Verizon is represented by the undersigned and consents to the removal of the State

Court Action. The undersigned is duly authorized to effect removal on Verizon’s behalf.

      7.       Because this Notice of Removal is filed within thirty (30) days of service of the

Complaint, it is timely under 28 U.S.C. § 1446(b).

      8.       Pursuant to 28 U.S.C. § 1441(a), venue is proper in this District Court because it

is the district court for the district and division embracing the place where the State Court Action

is pending.

      9.       Pursuant to 28 U.S.C. § 1446(d), written notice of the filing of this Notice of

Removal—by a document titled “Notice of Filing Notice of Removal”—will be promptly filed

with the Clerk of the Superior Court of New Jersey, Law Division, Bergen County and served




                                                 3
  Case 2:20-cv-07779-JMV-MF Document 1 Filed 06/25/20 Page 4 of 7 PageID: 4




 on Plaintiff's counsel of record, as specified on page 1 of this Notice of Removal. A copy of the

 Notice of Filing Notice of Removal is attached hereto as Exhibit B.

II.    FEDERAL QUESTION JURISDICTION EXISTS BECAUSE THE
       COMPLAINT ASSERTS ONE CAUSE OF ACTION UNDER ERISA

       10.      Federal question jurisdiction exists in this matter pursuant to 28 U.S.C. § 1331,

 which provides that the district court has original jurisdiction of “all civil actions arising under

 the Constitution, laws, or treaties of the United States.” This Court has original subject matter

 jurisdiction over this entire action under 28 U.S.C. § 1441(a), which provides for removal of

 any civil action founded on a claim or right arising under the laws of the United States.

       11.      The Complaint asserts one cause of action against Verizon for “Action to

 Enforce a Plan Benefit Pur[suant] to U.S.C. § 1132(a)(1)(b).” (Ex. A, Compl. ¶¶ 14-21).

 Plaintiff’s alleged claim challenges Verizon’s administration of benefits under the patient’s

 health benefits plan, which, as Plaintiff admits, is governed by the Employee Retirement

 Income Security Act (“ERISA”) and, as such, is undeniably based upon the terms of the

 pertinent plan. (Id., Compl. ¶ 3).

       12.      Because the Complaint, which seeks to recover benefits under a health benefits

 plan subject to ERISA, there can be no question that the claim falls within the scope of ERISA’s

 civil enforcement scheme, § 502(a), which provides the exclusive remedies for plans governed

 by ERISA and thus triggers federal question jurisdiction under 28 U.S.C. § 1331. See 29

 U.S.C. § 1132(a); See Pryzbowski v. U.S. Healthcare, Inc., 245 F.3d 266, 271–72 (3d Cir.

 2001) (“[T]here can be no question that causes of action within the scope of the civil enforcement

 provisions of § 502(a) [are] removable to federal court.”); See also Mints v. Educ. Testing

 Serv., No. CIV. 95-3446(CSF), 1995 WL 907598, at *2 (D.N.J. Sept. 18, 1995) (pleading of

 “federal claim [is] sufficient to trigger federal jurisdiction”).


                                                  4
  Case 2:20-cv-07779-JMV-MF Document 1 Filed 06/25/20 Page 5 of 7 PageID: 5




         13.    A cause of action that is filed in state court within the scope of Section 502(a) of

 ERISA, 29 U.S.C. § 1132(a) is removable to federal court under 28 U.S.C. § 1441(a) as an action

 arising under federal law. See Metro. Life Ins. Co. v. Taylor, 481 U.S. 58 (1987); Pilot Life Ins.

 Co. v. Dedeaux, 481 U.S. 41 (1987); See Franchise Tax Board v. Construction Laborers

 Vacation Trust, 463 U. S. 1, 9-12 (1983) (“Under 28 U. S. C. § 1441, removal of an action from

 state to federal court is permissible when the federal court has original jurisdiction of the action

 because it is founded on a claim arising under federal law. The well-pleaded-complaint rule

 indicates that a cause of action arises under federal law, and removal is proper only if a federal

 question is presented on the face of the plaintiff's properly-pleaded complaint.”).

         14.    By reason of the foregoing, this Court has original federal question jurisdiction

 over this action pursuant to 28 U.S.C. § 1331 and 29 U.S.C. § 1132. As an action of a civil

 nature founded on a claim or right arising under the laws of the United States, this action

 may be removed to this Court pursuant to 28 U.S.C. § 1441(a).

         15.    To the extent that any claim at issue in this action is not governed by ERISA,

 this Court has supplemental jurisdiction over any otherwise non-removable claims and may

 determine all issues therein.

III.     ALL OTHER PREREQUISITES FOR REMOVAL HAVE BEEN MET

         24.    In addition to satisfying the requirements of federal question jurisdiction, Verizon

has satisfied all other requirements for removal.

         25.    Removal of this case to the United States District Court for the District of New

Jersey does not constitute a waiver by Verizon of the right to seek dismissal of this action in any

court.




                                                    5
  Case 2:20-cv-07779-JMV-MF Document 1 Filed 06/25/20 Page 6 of 7 PageID: 6




          26.   As noted above, this Notice of Removal satisfies the requirements of 28 U.S.C. §

1446(b) because Verizon’s counsel has filed this Notice of Removal within thirty (30) days of

Verizon receiving service of copy of the Complaint.

          27.   Verizon removes this action to this District Court without waiver of any defenses,

procedural or substantive, that may be available.

          WHEREFORE Defendant prays this District Court will remove the State Court Action,

in its entirety, and request that further proceedings be conducted in this District court as provided

by law.


Dated:          New York, New York
                June 25, 2020                Respectfully submitted,

                                             TROUTMAN SANDERS LLP
                                             By: /s/ Valerie Sirota
                                             Valerie Sirota
                                             875 Third Avenue
                                             New York, NY 10022
                                             Telephone: (212) 704-6000
                                             Facsimile: (212) 704-6288
                                             Valerie.sirota@troutman.com

                                             Attorneys for Defendant




                                                 6
  Case 2:20-cv-07779-JMV-MF Document 1 Filed 06/25/20 Page 7 of 7 PageID: 7



                           LOCAL CIVIL RULE 11.2 CERTIFICATION AND
                                  CERTIFICATE OF SERVICE

           I, Valerie Sirota, hereby certify that, to the best of my knowledge, the matter in controversy

is not the subject of any other action pending in any other court or any pending arbitration or

administrative proceeding.

           On June 25 2020, I caused the foregoing to (i) be filed with the Clerk of the Court by the

Court's ECF system and (ii) served upon Plaintiff's counsel by sending a true and correct copy of

the foregoing by Federal Express to:


                                      Jeffrey M. Halkovich, Esq.
                                      HALKOVICH LAW, LLC
                                    266 Harristown Road, Suite 302
                                         Glen Rock, NJ 07452
                                            (201) 292-1618

Dated:            New York, New York
                  June 25, 2020                 Respectfully submitted,

                                                TROUTMAN SANDERS LLP

                                                By: /s/ Valerie Sirota
                                                Valerie Sirota
                                                Attorneys for Defendant Verizon Mid Atlantic PPO
                                                Medical Plan




42529972                                             7
